Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION	
This office action is in response to correspondence 09/16/22 regarding application 16/892,648, in which claims 1 and 4-11 were amended. Claims 1-11 are pending in the application and have been considered.

Terminal Disclaimer
The terminal disclaimer filed on 09/16/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,720,170 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	

Response to Arguments
The amended title overcomes the objection for not being descriptive, and so the objection is withdrawn.
The proper terminal disclaimer filed on 09/16/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,720,170 overcomes the non-statutory obviousness type double patenting rejections of claims 1-11 based on the claims of U.S. Patent No. 10,720,170, and so the rejections are withdrawn.
Applicant’s arguments on pages 8-14 regarding the 35 U.S.C. 102(a)(1) rejections based on Honma and the 103 rejections based on Honma in view of Mukhtar and Luo have been considered but are not persuasive. 

First, on page 10 Applicant argues that claim 1 requires an audio post-processor for post-processing an audio signal, which “clearly requires the post-processing of an audio signal rather than the decoding of an encoded audio signal”. In response, the examiner points out that an encoded audio signal is still an “audio signal” and decoding it is still “post-processing it”. In fact, even an encoded audio signal is still fairly considered a “time-series signal”. 

Next, on page 10 Applicant points out that the examiner cites section [0055] of Honma with regard to the “time-variable high frequency gain information”, which refers to the encoder, which according to Applicant, means that high frequency gain difference information does not occur at all in the decoder. The examiner respectfully disagrees. Indeed, the examiner cited [0055] of Honma, which describes the encoding, to point out the genesis of the high frequency gain difference information, which is fairly considered “time-variable frequency gain information” and is used to decode the signal, which is the purpose of utilizing gain information for compression of audio. Applicant asserts that the examiner does not point out anything in Honma that corresponds to the claimed “audio signal” , however, as one skilled in the art would immediately recognize, Honma is concerned with compression of audio (see [0012]). 

Next, on page 11, Applicant argues that section [0055] only outlines that the difference value is required at a certain time position, but is not time-variable. In response, if the difference value were to never change, there would be no need to evaluate it at a certain time position. The same gain would always be applied to the high frequency band. Those familiar with audio coding would have immediately recognized the difference value in section [0055] to be time-varying. 


Next, on pages 11-12 regarding the band-extractor, Applicant argues that Honma does not contain an audio signal, or high or low frequency bands. The examiner respectfully disagrees. Honma clearly operates on audio signals (see [0012]), and the “low-frequency” and “high-frequency” information are synthesized as “sub-band” signals, see [0017]). Applicant even admits that a low-frequency sub-band signal only occurs at the output of block 62. It is unclear why the low-frequency sub-band signal or the high frequency sub-band signal in Fig. 8 would somehow need to be output directly from the demultiplexing circuit 61, as proposed by Applicant, instead of passing through the decoding circuits first. 

The argument on page 12 regarding [0055] referring to the encoder rather than the decoder is similar to one addressed above, and is not persuasive for similar reasons. 

Applicant next argues on pages 12-13 that the “high frequency gain” is not a processing frequency band, but just a number. It is unclear what distinction Applicant is attempting to make between the claim and Fig. 8 of Honma, which contains high frequency gain difference information encoding data, high frequency gain difference information, and high-frequency grouping gain information. These are used to generate high frequency sub-band signal, see Fig. 8.

Finally, on pages 13-14, Applicant argues that the claimed high band processor differs from Honma because Honma would have to teach that the differentially encoded gain values for the groups would have to be amplified by the high-frequency gain grouping information, which does not make sense, but instead Honma teaches that the high-frequency gain difference information is differentially-decoded, and the obtained values are used for a certain number of subframes as indicated by the high-frequency gain grouping information. In response, even if one were to agree with Applicant, it is unclear why Honma would necessarily not be fairly considered to disclose the claimed “a high band processor configured for performing a time-variable amplification of the high frequency band in accordance with the time-variable high frequency gain information to acquire a processed high frequency band”. As discussed above, in the high-frequency gain difference generating circuit, a difference value with the high-frequency gain information is acquired … specifically at a time position corresponding to an adjacent low-frequency sub-band with respect to the high-frequency gain information acquired by each sub-band and by each sub-band. The high frequency gain information is used to amplify the high frequencies (hence, a “gain”) during decoding to recover the audio signal.

Applicant’s arguments on page 14 regarding independent claims 7-11 as well as dependent claims 2 and 4 are similar to those addressed above, and are not persuasive for similar reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honma et al. (2007/0150267).

Consider claim 1, Honma discloses an audio post-processor for post-processing an audio signal (at the decoder, considered “post-processing” since it is post encoding, [0049]) comprising a time-variable high frequency gain information as side information (in the high-frequency gain difference generating circuit, a difference value with the high-frequency gain information is acquired … specifically at a time position corresponding to an adjacent low-frequency sub-band with respect to the high-frequency gain information acquired by each subband and by each sub-band, i.e. “time-variable high frequency gain information as side information”, [0055]) comprising: 
a band extractor configured for extracting a high frequency band of the audio signal and a low frequency band of the audio signal (demultiplexing circuit extracts low and high frequency information, Fig 8, [0097], low frequency and high frequency subbands, [0095]); 
a high band processor configured for performing a time-variable amplification of the high frequency band in accordance with the time-variable high frequency gain information (in the high-frequency gain difference generating circuit, a difference value with the high-frequency gain information is acquired … specifically at a time position corresponding to an adjacent low-frequency sub-band with respect to the high-frequency gain information acquired by each subband and by each sub-band, i.e. “time-variable high frequency gain information as side information”, [0055]) to acquire a processed high frequency band (high frequency gain, Fig 8, [0098]); and
a combiner configured for combining the processed high frequency band and the low frequency band (subband synthesizing filterbank 67, Fig 8, [0107]). 


Consider claim 7, Honma discloses an audio decoding apparatus (decoder, [0049]), comprising:
an input interface configured for receiving an encoded audio signal comprising a core encoded signal, core side information and a time-variable high frequency gain information as additional side information (demultiplexing circuit 61 receives compressed data, which includes high-frequency gain difference information, considered “time-variable high frequency gain information”, low frequency encoding data, considered “core encoded signal” and low frequency reference value selection information, considered “core side information”, Fig 8, [0098]); 
a core decoder configured for decoding the core encoded signal using the core side information to acquire a decoded core signal (decoding the low frequency encoding data using low-frequency decoding circuit and reference value information, [0099]); and 
a post-processor configured for post-processing the decoded core signal using the time-variable high frequency gain information (the low-frequency subband signal is “post processed” by combining with the highbands, Fig 8, [0098]), the post-processor comprising: 
a band extractor configured for extracting a high frequency band of the decoded core signal and a low frequency band of the decoded core signal (demultiplexing circuit extracts low and high frequency information, Fig 8, [0097], low frequency and high frequency subbands, [0095]); 
a high band processor configured for performing a time-variable amplification of the high frequency band in accordance with the time-variable high frequency gain information to acquire a processed high frequency band (in the high-frequency gain difference generating circuit, a difference value with the high-frequency gain information is acquired … specifically at a time position corresponding to an adjacent low-frequency sub-band with respect to the high-frequency gain information acquired by each subband and by each sub-band, i.e. “time-variable high frequency gain information as side information”, [0055]) to acquire a processed high frequency band (high frequency gain, Fig 8, [0098]); and 
a combiner configured for combining the processed high frequency band and the low frequency band (subband synthesizing filterbank 67, Fig 8, [0107]).


Consider claim 8, Honma discloses a method of post-processing an audio signal (at the decoder, considered “post-processing” since it is post encoding, [0049]) comprising a time-variable high frequency gain information as side information (in the high-frequency gain difference generating circuit, a difference value with the high-frequency gain information is acquired … specifically at a time position corresponding to an adjacent low-frequency sub-band with respect to the high-frequency gain information acquired by each subband and by each sub-band, i.e. “time-variable high frequency gain information as side information”, [0055]), comprising: 
extracting a high frequency band of the audio signal and a low frequency band of the audio signal (demultiplexing circuit extracts low and high frequency information, Fig 8, [0097], low frequency and high frequency subbands, [0095]); 
performing a time-variable amplification of the high frequency band in accordance with the time-variable high frequency gain information (in the high-frequency gain difference generating circuit, a difference value with the high-frequency gain information is acquired … specifically at a time position corresponding to an adjacent low-frequency sub-band with respect to the high-frequency gain information acquired by each subband and by each sub-band, i.e. “time-variable high frequency gain information as side information”, [0055]) to acquire a processed high frequency band (high frequency gain, Fig 8, [0098]); and 
combining the processed high frequency band and the low frequency band (subband synthesizing filterbank 67, Fig 8, [0107]). 

Consider claim 9, Honma discloses a method of audio decoding, comprising: 
receiving an encoded audio signal comprising a core encoded signal, core side information and a time-variable high frequency gain information as additional side information (demultiplexing circuit 61 receives compressed data, which includes high-frequency gain difference information, considered “time-variable high frequency gain information”, low frequency encoding data, considered “core encoded signal” and low frequency reference value selection information, considered “core side information”, Fig 8, [0098]);
decoding the core encoded signal using the core side information to acquire a decoded core signal (decoding the low frequency encoding data using low-frequency decoding circuit and reference value information, [0099]); and 
post-processing the decoded core signal using the time-variable high frequency gain information in accordance with the method of post-processing (the low-frequency subband signal is “post processed” by combining with the highbands, Fig 8, [0098]), the method of post-processing comprising: 
extracting a high frequency band of the decoded core signal and a low frequency band of the decoded core signal (demultiplexing circuit extracts low and high frequency information, Fig 8, [0097], low frequency and high frequency subbands, [0095]); 
performing a time-variable amplification of the high frequency band in accordance with the time-variable high frequency gain information to acquire a processed high frequency band (in the high-frequency gain difference generating circuit, a difference value with the high-frequency gain information is acquired … specifically at a time position corresponding to an adjacent low-frequency sub-band with respect to the high-frequency gain information acquired by each subband and by each sub-band, i.e. “time-variable high frequency gain information as side information”, [0055]); and 
combining the processed high frequency band and the low frequency band (subband synthesizing filterbank 67, Fig 8, [0107]). 

Consider claim 10, Honma discloses a non-transitory digital storage medium having a computer program stored thereon (recording medium, [0111]) to perform, when said computer program is run by a computer, the method of post-processing an audio signal comprising a time-variable high frequency gain information as side information (in the high-frequency gain difference generating circuit, a difference value with the high-frequency gain information is acquired … specifically at a time position corresponding to an adjacent low-frequency sub-band with respect to the high-frequency gain information acquired by each subband and by each sub-band, i.e. “time-variable high frequency gain information as side information”, [0055]), comprising: extracting a high frequency band of the audio signal and a low frequency band of the audio signal (demultiplexing circuit extracts low and high frequency information, Fig 8, [0097], low frequency and high frequency subbands, [0095]); 
performing a time-variable amplification of the high frequency band in accordance with the time-variable high frequency gain information (in the high-frequency gain difference generating circuit, a difference value with the high-frequency gain information is acquired … specifically at a time position corresponding to an adjacent low-frequency sub-band with respect to the high-frequency gain information acquired by each subband and by each sub-band, i.e. “time-variable high frequency gain information as side information”, [0055]) to acquire a processed high frequency band (high frequency gain, Fig 8, [0098]); and 
combining the processed high frequency band and the low frequency band (subband synthesizing filterbank 67, Fig 8, [0107]). 

Consider claim 11, Honma discloses a non-transitory digital storage medium having a computer program stored thereon (recording medium, [0111]) to perform, when said computer program is run by a computer, the method of audio decoding, the method of audio decoding comprising: method of audio decoding, comprising: 
receiving an encoded audio signal comprising a core encoded signal, core side information and a time-variable high frequency gain information as additional side information (demultiplexing circuit 61 receives compressed data, which includes high-frequency gain difference information, considered “time-variable high frequency gain information”, low frequency encoding data, considered “core encoded signal” and low frequency reference value selection information, considered “core side information”, Fig 8, [0098]);
decoding the core encoded signal using the core side information to acquire a decoded core signal (decoding the low frequency encoding data using low-frequency decoding circuit and reference value information, [0099]); and 
post-processing the decoded core signal using the time-variable high frequency gain information in accordance with the method of post-processing (the low-frequency subband signal is “post processed” by combining with the highbands, Fig 8, [0098]), the method of post-processing comprising: 
extracting a high frequency band of the decoded core signal and a low frequency band of the decoded core signal (demultiplexing circuit extracts low and high frequency information, Fig 8, [0097], low frequency and high frequency subbands, [0095]); 
performing a time-variable amplification of the high frequency band in accordance with the time-variable high frequency gain information to acquire a processed high frequency band (in the high-frequency gain difference generating circuit, a difference value with the high-frequency gain information is acquired … specifically at a time position corresponding to an adjacent low-frequency sub-band with respect to the high-frequency gain information acquired by each subband and by each sub-band, i.e. “time-variable high frequency gain information as side information”, [0055]); and 
combining the processed high frequency band and the low frequency band (subband synthesizing filterbank 67, Fig 8, [0107]). 

Consider claim 3, Honma discloses the time-variable high frequency gain information is provided for a sequence of blocks of sampling values of the audio signal so that a first block of sampling values has associated therewith a first gain information and a second later block of sampling values of the audio signal has a different second gain information , wherein the band extractor is configured to extract, from the first block of sampling values, a first low frequency band and a first high frequency band and to extract, from the second block of sampling values, a second low frequency band and a second high frequency band (in the first group 33, low-frequency reference value information 42 is calculated from the low-frequency subband signal including four subbands and two subframes, [0072]), and wherein the high band processor is configured to modify the first high frequency band using the first gain information to acquire a first processed high frequency band and to modify the second high frequency band using the second gain information to acquire a second processed high frequency band (high frequency gain offset information, [0076]), and wherein the combiner is configured to combine the first low frequency band and the first processed high frequency band to acquire a first combined block and to combine the second low frequency band and the second processed high frequency band to acquire a second combined block (synthesizing filter bank combines the blocks, [0107-0108]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Honma et al. (2007/0150267) in view of Mukhtar et al. (2008/0300866).

Consider claim 2, Honma does not, but Mukhtar discloses the band extractor is configured to extract the low frequency band using a low pass filter device and to extract the high frequency band by subtracting the low frequency band from the audio signal (isolating the high frequency region by subtracting from the wideband signal, [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Homna such that the band extractor is configured to extract the low frequency band using a low pass filter device and to extract the high frequency band by subtracting the low frequency band from the audio signal in order to reduce bandwidth requirements, as suggested by Mukhtar ([0002]).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Honma et al. (2007/0150267) in view of Luo et al. (2009/0313029).

Consider claim 4, Honma does not, but Luo discloses a band extractor and the high band processor and the combiner are configured to operate in overlapping blocks, and wherein the audio post-processor further comprises an overlap-adder configured for calculating a post-processed portion by adding audio samples of a first block and audio samples of a second block in a block overlap range (overlap and add, [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Homna such that the band extractor and the high band processor and the combiner are configured to operate in overlapping blocks, and wherein the audio post-processor further comprises an overlap-adder configured for calculating a post-processed portion by adding audio samples of a first block and audio samples of a second block in a block overlap range in order to achieve simpler and more efficient audio coding, as suggested by Luo ([0002]).


Allowable Subject Matter
Claims 5 and 6 would be allowable if Applicant were to file a proper terminal disclaimer overcoming the double patenting rejections, as well as rewritten in independent form including all limitations of the base and any intervening claims.

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art:

Consider claim 5, the prior art does not teach or suggest: “… the audio signal comprises an additional control parameter as a further side information, wherein the high band processor is configured to apply the time-variable amplification also under consideration of the additional control parameter, wherein a time resolution of the additional control parameter is lower than a time resolution of the time-varying high frequency gain information or the additional control parameter is stationary for a specific audio piece. “

Consider claim 6, the prior art does not teach or suggest: “…the band extractor, the high band processor and the combiner are configured to operate in overlapping blocks, wherein an overlap range is between 40% of a block length and 60% of a block length, or wherein a block length is between 0.8 milliseconds and 5 milliseconds, or wherein the time-variable amplification performed by the high band processor is an multiplicative factor applied to each sample of a block in a time domain, or wherein a cutoff or corner frequency of the low frequency band is between 1/8 and 1/3 of a maximum frequency of the audio signal or wherein a cutoff or corner frequency of the low frequency band is equal to 1/6 of the maximum frequency of the audio signal.”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                             09/30/22